Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 5 and 10 (the rest by dependency) recites “the first holder”. in the first line of the last paragraph. There is insufficient antecedent basis for this limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10, 14-16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Ali et al. (US 2006/0241363 A1), hereinafter Al-Ali.
Regarding Claim 1, Al-Ali teaches: A finger holder (element 400), comprising: a first holder portion having a first end, a second end, and an inner surface extending from the first end to the second end (figure 4; elements 3000); a second holder portion having a first end, a second end, and an inner surface extending from the first end to the second end (elements 3100), the first ends of the first and second holder portions forming an opening to admit a finger to be received between the inner surfaces of the first and second holder portions (figure 1, paragraph 0058-0059); and a torsion spring (element 3600; figure 36A-C) comprising a first arm coupled to the first holder (element 3620) to urge the first holder portion to the second holder portion (paragraph 0098), a second arm (element 3630) anchored to a support member (element 3900; paragraph 0099), and a spring coil (element 3610) retained by a retaining post (element 410) on the support member allowing the first holder portion to rotate about the retaining post thereby increasing or decreasing a size of the opening admitting the finger (paragraph 0099, 0101).
Regarding claim 2, Al-Ali teaches: the finger holder of claim 1, wherein the first holder portion (3000) further comprises a retaining structure at the second end (hinge 3810; Fig 38A-38D; paragraph 0101) provided with a through slot (element 3812; Fig 38D; paragraph 0101) for receiving the retaining post (element 410; Fig 38D, Fig 46; paragraph 0101), the through slot of the retaining structure having a size allowing the first holder portion to translatively move relative to the second holder portion and the retaining post (paragraph 0099-0101), thereby increasing or decreasing a space between the inner surfaces of the first and second holder portions (paragraph 0099; secured by hinge pins 410 (FIG. 46) and is configured to wind as the finger clip is opened, reducing its diameter and stress accordingly).
Regarding Claims 3, Al-Ali teaches: The finger holder of claim 2, wherein the spring coil comprises a first coil section and a second coil section spaced apart and connected by the second arm (figure 36A-C), wherein the first and second coil sections are disposed outside of the through slot of the retaining structure (figure 35B shows springs on the outside of through slot)  and retained by the retaining post (element 410).
Regarding Claim 4, Al-Ali teaches: The finger holder of claim 1, wherein the first holder portion further comprises an enclosure enclosing a light source (figure 46; element 500; paragraph 0119).
Regarding Claim 7, Al-Ali teaches: The finger holder of claim 1, wherein the first holder portion is provided with an aperture allowing light passing through to irradiate the finger (window 3020; paragraph 0095), and the second holder portion is provided with an aperture allowing light attenuated by the finger to exit through (window 3210; paragraph 0097).
Regarding Claim 8, Al-Ali teaches: The finger holder of claim 7, wherein the second holder portion further comprises a ridge on the inner surface along the aperture of the second holder portion to position or stabilize a fingertip at the aperture of the second holder portion (paragraph 0094; figures 29A-B; guide, contour).
Regarding Claim 10, Al-Ali teaches: A blood monitoring system (figure 1), comprising: a light source producing light beams (paragraph 0060-0064; emitter array 700); a finger holder (figure 4l element 400) configured to hold a finger to be irradiated by the light beams; a detector array (paragraph 0057; detector assembly 2400)  detecting light attenuated by the finger and generating output signals indicative of intensity of the light detected (paragraph 0003-0005; figure 9); and a processor (element 4040) determining a characteristic of a blood constituent in the finger based on the generated output signals (paragraph 0005, 0053, 0057, 0102), wherein the finger holder comprises: a first holder portion having a first end, a second end, and an inner surface extending from the first end to the second end (figure 4, element 3000); a second holder portion having a first end, a second end, and an inner surface extending from the first end to the second end (element 3100), the first ends of the first and second holder portions forming an opening to admit the finger to be received between the inner surfaces of the first and second holder portions (figure 1, paragraph 0058-0059); and a torsion spring (element 3600; figure 36A-C) comprising a first arm coupled to the first holder (element 3620) to urge the first holder portion to the second holder portion (paragraph 0098), a second arm (element 3630) anchored to a support member (element 3900; paragraph 0099), and a spring coil (element 3610) retained by a retaining post (element 410) on the support member allowing the first holder portion to rotate about the retaining post thereby increasing or decreasing a size of the opening admitting the finger (paragraph 0099, 0101).
Regarding Claim 14, Al-Ali teaches: The blood monitoring system of claim 10, wherein the first holder portion (3000) further comprises a retaining structure at the second end (hinge 3810; Fig 38A-38D; paragraph 0101) provided with a through slot (element 3812; Fig 38D; paragraph 0101) for receiving the retaining post (element 410; Fig 38D, Fig 46; paragraph 0101), the through slot of the retaining structure having a size allowing the first holder portion to translatively move relative to the second holder portion and the retaining post (paragraph 0099-0101), thereby increasing or decreasing a space between the inner surfaces of the first and second holder portions (paragraph 0099; secured by hinge pins 410 (FIG. 46) and is configured to wind as the finger clip is opened, reducing its diameter and stress accordingly).
Regarding Claim 15, Al-Ali teaches: The blood monitoring system of claim 14, wherein the spring coil comprises a first coil section and a second coil section spaced apart and connected by the second arm (figure 36A-C), wherein the first and second coil sections are disposed outside of the through slot of the retaining structure (figure 35B shows springs on the outside of through slot) and retained by the retaining post (element 410).
Regarding Claim 16, Al-Ali teaches: The blood monitoring system of claim 10, wherein the first holder portion further comprises an enclosure enclosing the light source (figure 46; element 500; paragraph 0119).
Regarding Claim 18, Al-Ali teaches: The blood monitoring system of claim 10, wherein the first holder portion is provided with an aperture to allow the light beams passing through to irradiate the finger (window 3020; paragraph 0095),  and the second holder portion is provided with an aperture to allow light attenuated by the finger to exit through (window 3210; paragraph 0097).
Regarding Claim 19, Al-Ali teaches: The blood monitoring system of claim 18, wherein the second holder portion further comprises a ridge on the inner surface along the aperture of the second holder portion to position or stabilize a fingertip at the aperture of the second holder portion (paragraph 0094; figures 29A-B; guide, contour).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali.
Regarding Claim 5, Al-Ali teaches: The finger holder of claim 1. While Al-Ali teaches the use of a stopper on the second holder portion (stop 2830), Al-Ali does not mention wherein the first holder further comprises a stopper at the second end preventing the finger from extending beyond the finger holder.
It would have been obvious to one of ordinary skill in the art wherein the first holder further comprises a stopper at the second end preventing the finger from extending beyond the finger holder as it has been held that rearrangement of parts requires only routine skill in the art (See MPEP 2144.04). Further, Applicant has failed to provide details in the Specification of criticality or unexpected results with regard to the specific location of the stopper (i.e. on the first or second holder portion).

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Quintana (US 5574283).
Regarding Claim 6, Al-Ali teaches: The finger holder of claim 1. Al-Ali does not mention wherein the second holder portion further comprises a temperature sensor detecting a temperature of the finger.
Quintana teaches a finger holder (element 18; figure 1; col 4, In 4-6) including a temperature sensor (element 7; figure 1; col 4, In 10-13) at the base of the finger holder (i.e. the bottom portion which corresponds to the second holder portion of Al-Ali; figure 1 ). It would have been obvious to a person with ordinary skill in the art before the effective filing date to have modified the finger holder of Al-Ali to include a temperature sensor on the second holder portion, in order to enable the calibration of data received from additional sensors, such as optical sensors, based on a patient's body temperature.
Regarding Claim 17, Al-Ali teaches: The blood monitoring system of claim 10. Al-Ali does not mention wherein the second holder portion further comprises a temperature sensor detecting a temperature of the finger.
Quintana teaches a finger holder (element 18; figure 1; col 4, In 4-6) including a temperature sensor (element 7; figure 1; col 4, In 10-13) at the base of the finger holder (i.e. the bottom portion which corresponds to the second holder portion of Al-Ali; figure 1 ). It would have been obvious to a person with ordinary skill in the art before the effective filing date to have modified the finger holder of Al-Ali to include a temperature sensor on the second holder portion, in order to enable the calibration of data received from additional sensors, such as optical sensors, based on a patient's body temperature.

Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Finarov et al. (US 2002/0077535 A1), hereinafter Finarov.
Regarding Claim 9, Al-Ali teaches: The finger holder of claim 1, wherein the first and second holder portions further comprise a finger pad respectively (paragraph 0058; pads 3000, 3100). Al-Ali does not mention the finger pad is constructed from a material comprising polyurethane or liquid silicone rubber.
Finarov teaches a finger holder (Fig 1A-1B; paragraph 0037) designed to apply pressure on a patient's finger to enhance blood­related signals (paragraph 0037), the finger holder including a pad portion provided by a polyurethane material (paragraph 0037). It would have been obvious to a person with ordinary skill in the art, before the effective filing date,  to modify the finger pads of Al-Ali to include finger pads made of a polyurethane material as the substitution of one material for another would have yielded predictable results to one of ordinary skill in the art (i.e. comfortable fit).
Regarding Claim 20, Al-Ali teaches: The blood monitoring system of claim 10, wherein the first and second holder portions further comprise a finger pad respectively (paragraph 0058; pads 3000, 3100). Al-Ali does not mention the finger pad is constructed from a material comprising polyurethane or liquid silicone rubber. 
Finarov teaches a finger holder (Fig 1A-1B; paragraph 0037) designed to apply pressure on a patient's finger to enhance blood­related signals (paragraph 0037), the finger holder including a pad portion provided by a polyurethane material (paragraph 0037). It would have been obvious to a person with ordinary skill in the art, before the effective filing date,  to modify the finger pads of Al-Ali to include finger pads made of a polyurethane material as the substitution of one material for another would have yielded predictable results to one of ordinary skill in the art (i.e. comfortable fit).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Kiani-Azarbayjany et al. (US 2005/0272987 A1), hereinafter Kiani.
Regarding Claim 11, Al-Ali teaches: The blood monitoring system of claim 10. Al-Ali does not mention a casing enclosing the light source, the finger holder, the detector array, and the processor.
Kiani teaches a casing that encloses all the components of a similar finger holder (figure 1; element 100; paragraph 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to include a casing enclosing the light source, the finger holder, the detector array, and the processor in order to protect the components from the environment.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Vo et al. (US 2010/0004518 A1), hereinafter Vo.
Regarding Claim 12, Al-Ali teaches: The blood monitoring system of claim 10. Al-Ali does not mention wherein the light source is an incandescent light source.
Vo discloses a similar system (100; Fig 1; paragraph 0048) including an emitter including an incandescent light source (paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light emitter in Al-Ali to include an incandescent light as the substitution of one light source for another would have yielded predictable results to one of ordinary skill (i.e. illuminating the finger).
 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Hale (US 2013/0030260 A1), hereinafter Hale.
Regarding Claim 13, Al-Ali teaches: The blood monitoring system of claim 10, but does not mention wherein the processor comprises a duo core processor.
Hale teaches the use of a duo core processor in a diagnostic device (paragraph 0019-0029). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Al-Ali to be duo core as the substitution of processor for another would have yielded predictable results to one of ordinary skill (i.e. processing data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791